       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 1 of 28




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,              :
                                       :           3:20-CR-147

      v.                               :       (JUDGE MANNION)

JOHN L. KRAMER,                       :

                 Defendant            :

                              MEMORANDUM

     Pending before the court are defendant John Lewis Kramer’s motion
to suppress statements pursuant to Fed.R.Crim.P. 12(b), made to a detective
after he was arrested, (Doc. 38), and his motion for separate trials on Counts
1 and 2, (Doc. 40), of the superseding indictment, (Doc. 29). Kramer is
charged with sexual exploitation of children, in violation of 18 U.S.C.
§2251(a), and attempted witness tampering, in violation of 18 U.S.C.
§1512(b)(1). Kramer seeks the court to suppress his incriminating
statements alleging that they were involuntary and that he was coerced into
making them based on the conditions of his custody, his alleged medical
conditions, and his alleged injury incurred during his arrest. Kramer contends
that all of his statements should be suppressed under the 5th Amendment
since he was in custody and being interrogated but he did not voluntarily
make his statements due to the alleged coercion.
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 2 of 28




     Kramer requested an evidentiary hearing, and the court granted his
request since there were factual disputes at issue regarding the
voluntariness of the statements Kramer made to the detective. (Doc. 42).

     For the reasons discussed below, and after consideration of the
testimony and evidence presented at the hearing, Kramer’s suppression
motion will be DENIED IN ITS ENTIRETY. Kramer’s motion for separate
trials on Counts 1 and 2 will also be DENIED.


I.   FACTUAL AND PROCEDURAL BACKGROUND
     Kramer moves to suppress all of the incriminating statements that he
made during an interview on March 30, 2020, to a detective with the Scranton
Police Department (“SPD”) after his arrest.

     As a backdrop, on March 29, 2020, at about 6:14 p.m., SPD officers
received a call from Kramer’s wife Terry stating that she found photos on her
husband’s cell phone showing that he was sexually assaulting their minor
daughter, 14 years old, and that it was occurring for some time. (Doc. 43-1,
Lackawanna County Department of Emergency Services Call Report). When
officers arrived at Kramer’s North Lincoln Avenue house in Scranton, PA,
they interviewed his wife who stated that her daughter, when confronted,
admitted Kramer had sexually abused her. Kramer’s daughter was taken to
the Child Advocacy Center to be interviewed and to examined.




                                     2
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 3 of 28




      SPD officers arrested Kramer at his house and Officer Michael
Costanzo was contacted to transport Kramer about two miles to the SPD
Headquarters in a police prisoner transport van, car 18. (Id.). Costanzo
arrived at Kramer’s house about 9:00 p.m. Kramer was handcuffed behind
his back and then put into car 18. No restraints or seatbelts were placed on
Kramer. The police vehicle in which Kramer was transported had video
cameras with audio which recorded Kramer during the short ride. Costanzo
had a monitor on which he could view Kramer during the ride. The video and
audio recording in car 18 was operational at the relevant time.

      When Kramer arrived at the SPD Headquarters, at 9:15 p.m., he was
placed in holding cell 4, (Doc. 43-2), which was located in the same area as
the other holding cells. Further, each holding cell had a cement bench
attached to the cinder block walls, a metal toilet, and a metal sink. (Doc. 43-
3).

      On March 30, 2020, at about 12:12 a.m., SPD Detective Christian
Gowarty, with the Special Investigation Unit, brought Kramer into an
interview room and explained to Kramer that the interview was being video
recorded. Kramer was then read his Miranda rights. Gowarty asked if Kramer
had any questions and whether he still wanted to talk to him. Kramer
responded that, “As it stands currently I’m just trying to figure out what’s
going on. I have no idea.” Gowarty explained the allegations and some of the
evidence and Kramer nodded his head indicating that he understood.




                                      3
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 4 of 28




     The interview lasted about 20 minutes. As detailed below, during the
interview Kramer made several incriminating statements, including
admissions that he had sex with his minor daughter over a period of time. As
the interview was ending, Gowarty asked Kramer if he had any questions,
and Kramer responded by asking “what type of situation” he was facing.
     When the interview was over, Kramer was returned to cell 4.
     On June 23, 2020, a grand jury returned a one count indictment
charging Kramer with sexual exploitation of children, in violation of 18 U.S.C.
§2251(a). (Doc. 1).
     On July 8, 2020, Kramer had an initial appearance before Magistrate
Judge Saporito, and he entered a not guilty plea and he was ordered to be
detained in Lackawanna County Prison (“LCP”). (Docs. 14 & 15).
     On March 16, 2021, the grand jury returned a superseding indictment
again charging Kramer with sexual exploitation of children and an additional
count of attempted witness tampering, in violation of 18 U.S.C. §1512(b)(1).
(Doc. 29). The new charged was based on a letter Kramer allegedly wrote to
his wife. (See Doc. 41-1).

     On March 22, 2021, Kramer had an initial appearance before
Magistrate Judge Mehalchick with respect to the superseding indictment and
he entered a not guilty plea. His detention in LCP was continued. (Doc. 35).

     On March 29, 2021, Kramer filed, through his appointed counsel, his
motion to suppress and supporting brief alleging that his statements to SPD




                                      4
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 5 of 28




detective on March 30, 2020 were involuntary and coerced by the harsh
conditions and by his alleged medical conditions, including a head injury and
back pain. (Docs. 38 & 39). Also on March 29, 2021, Kramer filed a motion
to sever Counts 1 and 2 of the superseding indictment for trial pursuant to
Fed.R.Crim.P. 8 and 14, and a brief in support. (Docs. 40 & 41).
      On April 7, 2021, the government filed its brief in opposition to Kramer’s
motion to suppress statements with attached Exhibits, A-E. (Docs. 43 & 44).
Exhibits B & E are the video recording of Kramer’s ride to SPD Headquarters
and the recorded interview of Kramer, both of which are contained on a disc.
On April 8, 2021, the government filed its brief in opposition to Kramer’s
motion to sever his trial. (Doc. 45).

       The court conducted an evidentiary suppression hearing on April 14,
2021, and heard the testimony of Officer Costanzo, Detective Gowarty, and

from defendant Kramer. The video evidence was also admitted and viewed

by the court.



II.   LEGAL STANDARD FOR SUPPRESSION MOTION
      In U.S. v. Sater, 477 F.Supp.3d 372, 379 (M.D. Pa. 2020), the court
discussed a defendant’s 5th Amendment rights in the context of a
suppression motion and stated:
      The Fifth Amendment to the United States Constitution provides that
      no person “shall be compelled in any criminal case to be a witness




                                        5
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 6 of 28




     against himself.” U.S. Const. amend. V. “[T]he privilege against self-
     incrimination protects individuals not only from legal compulsion to
     testify in a criminal courtroom but also from ‘informal compulsion
     exerted by law-enforcement officers during in-custody questioning.’”
     Pennsylvania v. Muniz, 496 U.S. 582, 589, 110 S.Ct. 2638, 110 L.Ed.
     2d 528 (1990) (quoting Miranda v. Arizona, 384 U.S. 436, 461, 86 S.Ct.
     1602, 16 L.Ed. 2d 694 (1966)). To ensure a person’s Fifth Amendment
     rights are protected, Miranda held that “the prosecution may not use
     statements, whether exculpatory or inculpatory, stemming from
     custodial interrogation of the defendant unless it demonstrates the use
     of procedural safeguards effective to secure the privilege against self-
     incrimination.” Miranda, 384 U.S. at 444, 86 S.Ct. 1602.

     Here, Kramer argues that his post-Miranda statements to Gowarty
were involuntary and coerced, and that they should all be suppressed.

     In U.S. v. Whiteford, 676 F.3d 348, 362 (3d Cir. 2012), the Third Circuit
explained:
     The decision to waive one’s Fifth Amendment rights must be the
     product of “a deliberate choice to relinquish the protection those
     rights afford.” Berghuis v. Thompkins, 560 U.S. 370, 130 S.Ct.
     2250, 2262 (2010). A court will inquire first, whether “the
     relinquishment of the right [was] voluntary in the sense that it was
     the product of a free and deliberate choice,” and second, whether
     the waiver was made “with a full awareness of both the nature of
     the right being abandoned and the consequences of the decision
     to abandon it.” Moran v. Burbine, 475 U.S. 412, 421, 106 S.Ct.
     1135 (1986).

     In United States v. Hodge, 2017 WL 1345219, *13 (D.V.I. Feb. 24,

2017), the court discussed a waiver of rights and stated:

     To determine whether Miranda rights have been voluntarily,
     knowingly, and intelligently waived, courts must “consider the
     totality of circumstances surrounding [the defendant’s]
     statement.” Briscoe, 69 F. Supp. 2d at 741 (quoting United States
     v. Tyler, 164 F.3d 150, 158 (3d Cir. 1998)) (quotations omitted).



                                      6
        Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 7 of 28




       Courts also must consider “the background, experience, and
       conduct of the [defendant], as well as any indicia of coercion.” Id.
       (citing Oregon v. Bradshaw, 462 U.S. 1039, 1046 (1983))
       (internal citations omitted). Examples of “traditional” indicia of
       coercion are the duration and conditions of detention, the attitude
       of the interrogators, the defendant’s physical and mental state,
       and other pressures affecting the defendant’s powers of
       resistance and self-control. Id. at 741 n.1. “Miranda rights will be
       deemed waived only where the totality of the circumstances
       reveals both an uncoerced choice and the requisite level of
       comprehension.” United States v. Sriyuth, 98 F.3d 739, 749 (3d
       Cir. 1996) (quoting Alston v. Redman, 34 F.3d 1237, 1253 (3d
       Cir. 1994)).



III.   DISCUSSION
       A. Motion to Suppress Statements
       This court has jurisdiction over Kramer’s motion to suppress under 18
U.S.C. §3231.
       The government has the burden of proving, by a preponderance of the
evidence, that Kramer’s statements made during his interview were
voluntary. See Sater, 477 F.Supp. 3d at 383. If the government fails to meet
its burden, the defendant’s involuntary statements are not admissible in
evidence for any purpose. “Due process requires a suspect’s confession to
be voluntary if it is to be admitted into evidence”, and “[a] confession is
involuntary if the suspect’s will was overborne in such a way as to render his
confession the product of coercion.” Id. at 384 (internal citations omitted).
Additionally, “[i]t is well established that an involuntary confession may result
from psychological, as well as physical, coercion”, Miller v. Fenton, 796 F.2d




                                        7
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 8 of 28




598, 603 (3d Cir. 1986), and “[t]he question in each case is whether the
defendant’s will was overborne when he confessed.” Id. at 604. The court
considers, in part, “the specific tactics utilized by the police in eliciting the
admissions,” and “the details of the interrogation” in determining whether the
officer’s statements and actions, as well as the conditions, were so coercive
that they deprived he defendant of “his ability to make an unconstrained,
autonomous decision to confess.” Miller, 796 F.2d at 604.
      Kramer moves to suppress his incriminating statements under the 5th
Amendment with respect to his post-arrest interview at SPD Headquarters.
No doubt that Kramer was in custody at the time in question and that he was
read his Miranda rights by Gowarty prior to his interview. However, he argues
that all of his alleged incriminating statements made during his interview
should be suppressed because his Miranda waiver was not valid and,
because his statements to Gowarty were involuntary and forced by coercion
due to tortuous and intolerable conditions as well as his medical conditions,
including an alleged head injury. Specifically, Kramer argues that the alleged
conditions before his interview when his incriminating statements were
made, which are detailed below and contained on the disc with the recorded
interview, Doc. 44, Ex. E & Govt. Ex. 6, were intolerable, coercive and
caused his will to be overborne rendering his statements involuntary.
      After his arrest, Kramer was handcuffed behind his back then placed
by Costanzo in a police transport vehicle, car 18, where he was seated on a




                                       8
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 9 of 28




3-person bench without safety restraints. Costanzo did not put restraints on
Kramer to avoid exposing his sidearm to Kramer if he reached across Kramer
to put the seatbelt on him. Kramer alleges that the police vehicle was driven
in a “rapid manner causing him to be jostled about and hitting his head
against the wall of the vehicle.” As a result, he claims to have “sustained a
concussion”, and then suffered a lingering headache.
     The video recording, with audio, taken from the prisoner compartment
in the police transport vehicle, which was played during the hearing, does
not show Kramer hitting his head on the wall as he testified he did or being
excessively jostled around during the 2-mile ride. Although the short ride
lasting a few minutes was bumpy at times, Kramer endured only slight
bouncing in the seat, as Costanzo maintained the speed limit of about 25
mph. The video does not show Kramer falling from the seat or that he was
thrown about, and he does not appear to be in any pain or discomfort. Kramer
did not make any noise or statements indicating that he was hurt. There was
no sound of Kramer hitting his head against the van wall. Nor did Kramer
complain to Costanzo or any officers after the ride that he injured his head
or back and, he did not request medical treatment or complain about a
headache. Further, Kramer did not offer any medical evidence to show that
he sustained any head injury and there were no physical manifestations
showing that he injured his head. As such, the court finds that Kramer did
not hit his head during the brief ride to SPD Headquarters and further he did




                                     9
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 10 of 28




not sustain any head injury. Kramer’s testimony that he did hit his head is not
credible, completely belied by the evidence and is not afforded any weight.
      Next, Kramer alleges that during the hours he was confined in the
holding cell prior to his interview, “he badly needed to urinate and defecate”
but could not since the cell did not have a working toilet. Kramer then states
that he was denied access to a functioning bathroom until after his interview.
He also alleges that there were “bright buzzing fluorescent lights shining in
the cell” and that this was harsh on him since he suffers from photosensitivity,
and must avoid bright lights, and that his ailment causes migraine headaches
due to exposure to light. He alleges that even though it was cold outside, the
air conditioner was “blasting in his cell”, and that it was “tortuously cold.”
Kramer alleges that he was made to endure these harsh conditions and this
“unbearable environment”, including freezing, inability to use the toilet, a
possible concussion, and a migraine headache, “for over four hours.”
      Additionally, Kramer alleges that he has arthritis in his back as well as
orthopedic (flat feet) and muscular ailments (i.e., muscle hematoma in his
back) which were exacerbated by the “extreme cold” in his cell.
      The testimony confirmed that upon exiting the transport van, Kramer
walked unassisted and without any trouble into the SPD Headquarters, and
he was steady on his feet. Costanzo then processed Kramer, took his jacket
as a suicide precaution, removed his handcuffs, and placed him in holding
cell 4 at 9:15 p.m. (Govt. Ex. 2). Kramer walked into the cell without




                                      10
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 11 of 28




assistance. The cell had three cinder block walls with a metal sink and toilet
along with a cement bench. (Govt. Exs. 3-5). Although Kramer stated that
the toilet did not work and that he could not use it despite having to go to the
bathroom, he admitted that he urinated in the toilet but claimed that it would
not flush. On the other hand, Officer Costanzo testified that the toilet was
working during the time Kramer was confined in cell 4, and that he did not
observe any malfunction with the toilet when he arrived for his shift that
evening after he inspected the holding cells at the beginning of his shift and
checked the functions in the cell. He also stated that if the toilet was not
working, the cell would have been taken out of service. Costanzo did agree
with Kramer that there was no toilet paper in the holding cell but explained
that due to past problems with detainees, such as intentionally blocking the
toilets, it was not kept in the cells but that it is provided when a prisoner asks
for it. Further, prior to his interview, the credible testimony reveals that
Kramer did not complain to any officer that the toilet was not working and he
did not ask for toilet paper.
      Kramer also testified that the air conditioning was running in cell 4 when
he was confined there for about three hours before his interview and that the
cold was exacerbating his alleged arthritis, fibromyalgia, and back
impairment. Kramer also stated that he was shivering and had a headache,
and that the florescent light in the cell was aggravating his photosensitivity to
lights. Costanzo however stated that the holding cell temperature was about




                                       11
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 12 of 28




65 to 68 degrees Fahrenheit, and that it was the same temperature in the
entire Police Headquarters. Costanzo stated that it was not cold in the
Headquarters the night in question. No thermostats are in the holding cells
to separately control their temperatures and there was no evidence to
corroborate Kramer’s testimony that the air conditioner was running in his
cell at any time.
      Kramer then alleges that “[a]fter hours of suffering” in the holding cell,
while he was “not fully oriented” and in “severe pain” due to the cold which
exacerbated his conditions and his head injury, Gowarty arrived to take him
to a room to be interviewed, allegedly saying, “I need to talk to you.” Kramer
testified that he told Gowarty that he needed toilet paper to go to the
bathroom and that he had to defecate for over one hour before the interview,
but he claims Gowarty said, “I have to talk to you first”. Kramer contended
that he was in discomfort, and that during the short walk to the interview
room, which took about 30 seconds, Gowarty told him to answer the
questions “correctly”, “the way I want you to”, which Kramer construed to
mean “in the guilty sense.” Kramer walked to the interview room without
appearing to be in pain and without any problems, and he stated that the
interview room was warmer than the cell and that the lights were not as
bright. However, Gowarty indicated that the temperature in the holding cells
was normal and not too cold and, that it was the same temperature as in the
Headquarters. Gowarty also testified that Kramer did not complain about the




                                      12
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 13 of 28




temperature in the cell, about having a headache, about the lights being too
bright, about a broken toilet, and about having to go to defecate before the
interview.

      As indicated, the interview was audio and video recorded and it was
played in its entirety during the hearing, Govt. Ex. 6. Gowarty explained to
Kramer the situation he was facing and that his wife had found pictures of
their daughter on his cell phone in sexual poses and called the police. The
video shows that after Kramer was given his Miranda rights by Gowarty,
Kramer freely spoke to Gowarty and he made several incriminating
statements, including admissions that he repeatedly had sex with his minor
daughter who was 14, for about one year. Since the graphic sexual acts
Kramer admitted to performing with his daughter are stated by him on the
video recording, which was seen by both parties during the hearing, the court
will not repeat them herein. Suffice to say that even though Kramer
shockingly stated that his daughter “instigated” the sexual acts with him and
that they were for “sexual educational purposes”, Kramer admitted to many
disturbing sexual acts with his daughter that were extremely incriminating.
Kramer also admitted that it was hard to stop having sex with his daughter
and that he “tried [his] best” to stop.

      Gowarty testified that Kramer was very cooperative during the
interview, that he was not in any apparent pain, that he did not have any
apparent head injury, that he fully understood what was happening, and that




                                          13
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 14 of 28




he was well spoken. Also, Kramer did not complain about the lights at any
time or indicate that he needed special transitional glasses or medical care.
It was not until the interview had ended and Kramer stood up did he say that
the cell was really cold and did he mention that there was no toilet paper in
the cell. The video recording supports Gowarty’s testimony. In fact, Kramer
admitted that he did not tell Gowarty that he was in pain.

     Kramer basically testified that he only made the graphic and detailed
admissions about having an ongoing sexual relationship with his minor
daughter, which he stated were not true, since he believed that if he did not
answer Gowarty’s questions “correctly” and tell Gowarty what he wanted to
hear to appease him, the unbearable conditions would continue and he
would be forced to suffer longer in “major discomfort” and “severe pain”, and
he would not be given toilet paper and heat. As such, Kramer essentially
stated that he was forced to confess to heinous crimes about sexual assaults
and abuse of his 14 year old daughter since his will was overborne due to
the tortious conditions and his “massive headache” which would not end
unless he answered the questions as instructed by Gowarty. In particular,
Kramer contends that “his will was overborn by being held in such an
environment and under such conditions for hours prior to making a
statement”, and that “[h]e believed that unless he told the investigators what
they wanted to hear he would continue to be made to suffer.” Thus, he




                                     14
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 15 of 28




contends that since his statement “was not voluntary and willingly made, but
rather the product of coercion, it should be suppressed.”
     Kramer testified that it was not until his interview ended that he was
given access to an operable toilet along with toilet paper, that the air
conditioning was turned off, and that he was placed in “more comfortable
conditions”, including heat, which he attributed to saying what Gowarty
wanted him to say.

     There is no dispute that prior to his interview Kramer was in custody
and that he was advised of his Miranda rights, including that he had the right
to counsel before both the interview began but he could waive that right as
well as his other Miranda rights.
     After hearing the testimony of the witnesses and reviewing the
evidence, the court finds that Kramer’s Miranda waiver, prior to making
incriminating statements, was voluntary, was knowingly made, and was the
result of his deliberate choice. The court also finds that Gowarty accurately
reported the incriminating statements Kramer made during his interview and
that Kramer’s testimony about his will being overborne by the alleged
inhumane conditions was incredulous and not supported by any other
evidence.
     Moreover, the testimony of Gowarty, which is fully supported by the
evidence, is much more credible than Kramer’s unsubstantiated testimony
and, the court finds that Kramer was not held in harsh intolerable conditions




                                     15
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 16 of 28




as he alleges, and that he was not essentially coerced into making his
statements in order to receive proper treatment. “[I]t is well-settled that, at a
hearing on a motion to suppress, the credibility of the witnesses and the
weight to be given the evidence, together with the inferences, deductions
and conclusions to be drawn from the evidence, are all matters to be
determined by the trial judge.’” U.S. v. Wadley, 2007 WL 4593508, *2 (W.D.
Pa. Dec. 28, 2007) (citing U.S. v. Richardson, 501 F.Supp.2d 724, 734 (W.D.
Pa. 2007).
      In fact, no corroborating evidence was offered to support Kramer’s
allegations regarding his head injury, his back pain, the inoperable toilet, and
the cold temperature in his cell. Although Kramer did have a prescription to
wear sunglasses in school in 2001 due to his light sensitivity, see D Ex. 1,
and he was treated for his medical conditions, there is simply nothing in the
record, including the video recording of the interview, that shows Kramer was
in any pain or discomfort when he gave his statement, beside Kramer’s
testimony. Further, the interview video does not show that Kramer was
disoriented in any manner, or that he was cold, and there is no indication that
the light was bothering him.

      In particular, as the government points out, (Doc. 43 at 4-5), in its
opposition brief:
      Throughout the interview, Kramer, who is not in handcuffs, appears to
      be fully oriented and sitting comfortably with his arms on the table. The
      lighting appears to be normal and not only does Kramer fail to mention




                                       16
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 17 of 28




      any discomfort from the lighting, he also never appears to be squinting
      or having trouble seeing. Kramer is wearing a t-shirt and does not
      appear to be shivering or having any physical reaction throughout the
      interview consistent with the allegation that he was “tortuously cold”.
      (Doc. 39 at 2). Kramer appropriately and coherently answers Detective
      Gowarty’s questions throughout the brief interview and even articulates
      accurate descriptions of items, including a wooden lock box containing
      contraceptives and a blindfold.

      The evidence also showed that his holding cell temperature was the
same as the roll call room in the Headquarters and the supervisors’ offices.
Although Kramer stated that “it’s really cold in [the holding cell]” after the
interview, the court finds that he did not complain about the temperature
before this time. In fact, the temperature in the holding cell area is kept at the
same temperature as the roll call room and as the Captain’s Office and the
Lieutenant’s Office. Further, the court finds that Kramer only asked for toilet
paper after his interview and he was given some, and that he did not
complain that the cell toilet did not work. In fact, the evidence shows that the
toilet in cell 4 was working during the time Kramer was confined in it. Nor
does the evidence show that Kramer was given more comfortable conditions,
seemingly as a reward for answering “correctly” after his interview, since he
was placed in the exact same holding cell. In fact, the court finds that
Kramer’s testimony to the contrary was not credible at all, especially since it
was contradicted by all of the other evidence in the record.

      Kramer, presently age 36, is obviously an intelligent adult person who
can understand his rights, and he can read, speak and write English. Kramer




                                       17
         Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 18 of 28




graduated from Northwestern Lehigh High School, and he served in the Army
for approximately three years before receiving an honorable medical
discharge due to having flat feet, and he was employed. As discussed, prior
to the start of the interview, Gowarty explained Kramer’s Miranda rights and
asked if he had any questions. The interview then lasted less than 20
minutes. As such, Kramer’s age and “his level of education would have
enabled him to … comprehend [Miranda rights] and [their] meaning.”
Whiteford, 676 F.3d at 362.
         Additionally, even though Kramer did not yet have counsel in this case,
there is no evidence that he requested to consult with an attorney before his
interview with Gowarty at SPD Headquarters. See id. (defendant must make
“an objectively identifiable request for counsel” to invoke his Fifth
Amendment rights.) (citing Davis v. United States, 512 U.S. 452, 459, 114
S.Ct. 2350 (1994)). In fact, Gowarty testified that during the interview with
Kramer, he did not request an attorney at any time and he did not invoke his
right to remain silent. Kramer also admitted this during his testimony. The
interview video recorded on disc, Govt. Exhibit 6, also substantiates these
facts.
         Based on the totality of circumstances regarding Kramer’s Mirandized
statements given on March 30, 2020 at SPD Headquarters, the court finds
that the government has met its burden of establishing Kramer’s waiver was
valid since it was voluntary and the result of his free and deliberate choice




                                        18
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 19 of 28




and not the result of threats or coercion or promises. Kramer was fully
advised of the rights he was waiving and the consequences of his decision
to waive them. Kramer then verbally acknowledged his rights. Kramer then
voluntarily responded to Gowarty’s questions and made several incriminating
statements.
      Also, there is no credible evidence that Kramer was coerced by any
SPD officers or that he was subjected to the alleged inhumane conditions
prior to his interview in order to cajole him into making his statements and
answering questions how the detective wanted him to answer. As such, the
court finds that Kramer’s post-Miranda admissions were not coerced and will
not be suppressed for trial. Kramer’s motion to suppress will be denied in its
entirety.
      B. Motion to Sever Trial
      Kramer also moves to sever Counts 1 and 2 pursuant to Fed.R.Crim.P.
8 and 14, (Doc. 41), arguing that the charges are improperly joined and that
he will suffer undue prejudice if the charges are not severed for trial.
      The purposes of Rules 8 and 14 are “to promote economy and
efficiency and to avoid a multiplicity of trials, [so long as] these objectives
can be achieved without substantial prejudice to the right of the defendants
to a fair trial.” Bruton v. United States, 391 U.S. 123, 131 n. 6, 88 S.Ct. 1620
(1968). Federal Rule of Criminal Procedure 8 addresses the joinder of
offenses and provides:




                                      19
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 20 of 28




      (a) Joinder of Offenses. The indictment or information may charge a
          defendant in separate counts with 2 or more offenses if the
          offenses charged-whether felonies or misdemeanors or both-are of
          the same or similar character, or are based on the same act or
          transaction, or are connected with or constitute parts of a common
          scheme or plan.

      Thus, there is not a misjoinder under Rule 8 if “the temporal proximity
of and substantive similarities between the [two sets of charges] render them
sufficiently related as to have the ‘transactional nexus’ required for joinder.”
U.S. v. Adens, 2015 WL 894205, *3 (E.D. Pa. Feb. 27, 2015); see also United
States v. Jones, 2016 WL 3067010, *26 (W.D. Pa. June 1, 2017) (“Rule 8
authorizes joinder of charges if they are of a similar character, are based on
the same act or transaction, or are part of a common scheme.”). To
determine whether there is a logical relationship between charges, trial
judges may look at pre-trial documents, including but not limited to the
indictment. See United States v. McGill, 964 F.2d 222, 242 (3d Cir. 1992).
      However, [i]f joinder is improper under Rule 8, “the Court must order
separate trials.” Adens, 2015 WL 894205, at *2 (citing United States v.
Walker, 657 F.3d 160, 170 (3d Cir. 2011)). Even if charges are properly
joined under Rule 8, “the Court may sever [] offenses under Rule 14 ‘[i]f it
appears that [the] defendant or the government is prejudiced by a joinder of
offenses [] in an indictment or information or by such joinder for trial
together.’” Id. (citing Fed.R.Crim.P. 14).




                                      20
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 21 of 28




      The burden is on the defendant of establishing improper joinder and
there is a “heavy” burden on the defendant to show “clear and substantial
prejudice resulting in a manifestly unfair trial.” Id. (quoting United States v.
Eufrasio, 935 F.2d 553, 568 (3d Cir. 1991)); United States v. Urban, 404 F.3d
754, 776 (3d Cir. 2005) (A defendant seeking a severance has a “heavy
burden and must demonstrate not only abuse of discretion in denying
severance, but also that the denial of severance would lead to clear and
substantial prejudice resulting in a manifestly unfair trial.”). Additionally,
“[e]ven when the risk of prejudice is high, less drastic measures than
severance (such as limiting instructions) ‘often will suffice to cure any risk of
prejudice.’” Id. (quoting Zafiro v. United States, 506 U.S. 534, 539, 113 S.Ct.
933 (1993) (“Rule 14 does not require severance even if prejudice is shown;
rather, it leaves the tailoring of the relief to be granted, if any, to the district
court’s sound discretion.”). As such, “the appropriate question for the Court
on a motion under Rule 14 is whether the jury can ‘reasonably be expected
to compartmentalize the evidence as it relates to the separate [charges] in
view of its volume and limited admissibility.’” Id. (quoting United States v.
Serubo, 460 F.Supp. 689, 694 (E.D. Pa. 1978)); see also Jones, 2016 WL
3067010, *26 (“Rule 14 provides the court discretion to order separate trials
of counts, …, or provide any other relief that justice requires, if joinder of
offenses appears to prejudice either the defendant or the government.”)
(citations omitted).




                                        21
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 22 of 28




      Here, Kramer argues that the superseding indictment contains two very
separate and distinct charges. Specifically, Kramer states, (Doc. 41 at 2-3):
      In Count One, [he] is alleged to have taken visual depictions of himself
      having sexual contact with a minor. Discovery provided by the
      Government indicates that the photographs at issue were brought to
      the attention of the Scranton Police by Mr. Kramer’s wife. Mrs. Kramer
      was alleged to have found the images while going through Mr.
      Kramer’s phone and forwarded them to the Scranton Police. Mrs.
      Kramer is further alleged to have showed the images to the minor
      allegedly depicted therein, who purportedly indicated that the images
      were produced by Mr. Kramer. Mr. Kramer was subsequently arrested
      and detained on state charges in Lackawanna Country and later
      indicted federally and charged with the production of child
      pornography. Some 10 months later, while incarcerated at the
      Lackawanna County Prison, he allegedly authored a letter to his
      estranged wife containing statements that are construed as
      threatening and form the basis of Count Two of the Superseding
      Indictment. [See Doc. 41-1].

      Kramer argues that the two charges stem from separate incidents that

are not based on the same act or transaction, and that each incident involves

differing types of conduct occurring ten months apart. He also contends that

each incident will involve proof of an entirely different set of facts at trial and

involve different elements, and that there is no evidentiary overlap between

the two charges.

     The government opposes Kramer’s motion to sever the charges and

explains the relationship between the two charges, (Doc. 45 at 3), as follows:




                                        22
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 23 of 28




      Following Kramer’s federal indictment, Kramer wrote a letter to his wife,
      Terry Kramer, the initial complainant. [] Kramer sent the letter to his
      mother, Tammy McClure, in a sealed envelope with Terry’s name on
      it. On January 23, 2021, McClure emailed Terry and let her know she
      had a letter from Kramer for her if she wanted it. Tammy responded to
      McClure’s email and indicated she would pick up the letter on January
      25, 2021. Kramer directed McClure to get a statement from Terry as to
      when she picked up the letter. McClure followed Kramer’s instructions
      and directed Terry to provide her with a written confirmation that she
      received the letter. On January 25, 2021, Terry picked up the letter
      from McClure and then sent an email to McClure confirming receipt.
      Kramer also instructed McClure to ask Terry which option [in the letter]
      she chose, option one or option two. McClure contacts Terry and Terry
      informs McClure that she chooses neither option. Terry then contacts
      law enforcement regarding the letter.

      Since Kramer submitted the letter he allegedly wrote to his wife as an

Exhibit, (Doc. 41-1), the court does not repeat its content. Suffice to say that

the letter specifically references Kramer’s criminal case and the fact that his

wife Terry called the police to commence the investigation which lead to his

arrest. The letter also appears to threaten Terry with having her arrested and

put in jail if she lets officials who are involved with her husband’s case know

about the letter or if she answers the letter “in any negative way.” Based upon

the court’s review of the letter, it is clear that the witness intimidation charge

against Kramer in Count 2 is intertwined and overlaps with the sexual

exploitation charge against him in Count 1. In fact, the letter only makes

sense when considering the facts of the underlying charges against Kramer




                                       23
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 24 of 28




in Count 1. The 10-month gap between the two charges is of no moment

since the letter explicitly relates to the initial charge filed against Kramer and

Terry’s role in starting the investigation. Thus, as the government states,

(Doc. 45 at 10), “[t]he motive for the allegations in Count Two is based upon

the charge in Count One of the superseding indictment”, and “[t]he evidence

on Count Two would encompass and substantially overlap much of the

evidence presented for Count One.” Thus, there is a clear and logical

relationship between Counts 1 and 2, and the joinder of the charges in one

trial promotes judicial economy and the efficient administration of justice. 1


      1
        Kramer notes in his brief, (Doc. 41 at 3 n. 1), that he will object at trial
to the admissibility of the letter based upon spousal privilege. Kramer cites
to FRE 402, 403 and 404. However, admissibility of the letter at trial falls
under Fed.R.Evid. §501, which governs the applicability of privileges in the
federal court. The government responds to Kramer’s objection by stating that
the letter is admissible “based upon the long-recognized exception to the
spousal communication privilege which is triggered when one spouse
commits an offense against another spouse.” (Doc. 45 at 9 n. 1) (citing
Trammel v. United States, 445 U.S. 40 (1980)). The government also states
that it will “argue admissibility based upon the expansion of the ‘offense
against spouse’ exception which includes an offense against a child of either
spouse.” (Id.) (citing, in part, United States v. Breton, 740 F.3d 1, 10 (1st Cir.
2014) (holding that “courts have long recognized an exception to the
[spousal testimony] privilege when one spouse commits an offense against
the other, thereby harming the marital relationship and thwarting the
privilege’s purpose.”)).
       The court will admit the letter as evidence at trial based on an exception
to the spousal communication privilege since it may be construed by the jury
as witness intimidation by Kramer against his wife, and based on the “offense



                                        24
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 25 of 28




      Next, the court must consider if Kramer has demonstrated that “clear

and substantial prejudice” will result if Counts 1 and 2 of the superseding

indictment are tried together. “To establish a violation of Rule 14, a defendant

must show that the ‘denial of severance would lead to clear and substantial

prejudice resulting in a manifestly unfair trial.’” U.S. v. Staton, 605 Fed.Appx.

110, 114 (3d Cir. 2015) (citation omitted). “A court should therefore grant a

severance ‘only if there is a serious risk that a joint trial would compromise a

specific trial right of one of the defendants, or prevent the jury from making

a reliable judgment about guilt or innocence.’” Id. (citing Zafiro v. United

States, 506 U.S. 534, 539–40, 113 S.Ct. 933 (1993)). Further, mere

speculation and generalized allegations of prejudice by the defendant are

insufficient. Id.


against spouse” exception. See Breton, 740 F.3d at 12 (First Circuit “agree[d]
with [its] sister circuits and the vast majority of states that the ‘offense against
spouse’ exception to the marital communications privilege must be read to
cover an offense against a child of either spouse in order to further the
privilege’s underlying goals of promoting marital and family harmony.”).
       Also, under the privilege against adverse spousal testimony, Terry
Kramer, the witness-spouse, can voluntarily testify against Kramer, the
defendant-spouse, in a criminal proceeding, and this includes testimonial
evidence (such as the letter) that is adverse to the defendant-spouse
“[b]ecause the privilege rests with the witness-spouse, [and] that spouse
alone has the power to waive the privilege, with or without the consent of the
defendant-spouse.” U.S. v. Tartaglione, 228 F.Supp.3d 402, 408 (E.D. Pa.
2017).



                                        25
      Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 26 of 28




      The letter at issue is clearly linked to the charge filed against Kramer

in Count 1 which was initiated by his wife Terry when she discovered the

images of their minor daughter on his cell phone and called SPD. The context

of the letter references the initial charge against Kramer and the alleged

threats in the letter directly pertain to the charge in Count 1 which Terry

brought to the police’s attention.

      The court finds that Kramer has failed to satisfy his “heavy burden” to

show that he is entitled to separate trials on Counts 1 and 2. He has also

failed to show “clear and substantial prejudice” from the joinder of both

Counts for trial. Kramer has only shown that if Count 2 is severed from Count

1, it may increase his chance of acquittal on Count 2 and this is not sufficient

for a severance.

      Moreover, Kramer has not made a showing that the jury will not be

able to compartmentalize any evidence against him regarding the charge in

Count 1 and the charge in Count 2. See Staton, 605 Fed.Appx. at 115.

Further, there is only a two-count superseding indictment and this is not an

overly complex case and, the evidence against Kramer appears to be

“relatively straight-forward”, id., and the jury should be able to

compartmentalize it without difficulty. Additionally, the court will instruct the




                                       26
       Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 27 of 28




jury to “separately consider the evidence against the defendant on each of

the offenses charged” and, it will tell the jury that its “decision on one offense

... should not influence [its] decision on the other offense.” Id.2 As the Third

Circuit stated, id., “[j]urors are presumed to follow their instructions.” (citation

omitted). Thus, the court will deny Kramer’s motion to sever for trial Counts

1 and 2 of the superseding indictment. (Doc. 40).



IV.   CONCLUSION
      Based on the foregoing, the court finds that Kramer’s statements to the

SPD officers during his March 30, 2020 interview were made after he was

given Miranda rights, after he knowingly and intelligently waived those rights,

and, that he was not coerced to make the statements based on the totality



      2
        Specifically, the court will charge the jury as follows:
       The number of offenses charged is not evidence of guilt, and this
should not influence your decision in any way. Also, in our system of justice,
guilt or innocence is personal and individual. You must separately consider
the evidence against the defendant on each offense charged, and you must
return a separate verdict for the defendant for each offense. For each offense
charged against the defendant, you must decide whether the government
has proved beyond a reasonable doubt that the defendant is guilty of that
particular offense.
       Your decision on any one offense, whether guilty or not guilty, should
not influence your decision on any other offenses against the defendant.
Each offense against the defendant should be considered separately.



                                        27
            Case 3:20-cr-00147-MEM Document 49 Filed 04/16/21 Page 28 of 28




of the circumstances in which he made them. Thus, Kramer’s motion to

suppress his statements, (Doc. 38), will be DENIED IN ITS ENTIRETY.

            Additionally, Kramer’s motion to sever Counts 1 and 2 of the

superseding indictment for trial, (Doc. 40), will also be DENIED since both

charges are clearly related and his alleged threatening letter to his wife was

made regarding the child exploitation charge, and since there is no undue

prejudice to the defendant. An appropriate order will be issued.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: April 16, 2021
20-147-01




                                          28
